Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112- Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment of claim 11 so that the claim now recites the limitation “a skin”.
Claim Rejections - 35 USC § 103- Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 7-13 under 35 U.S.C. 103 as being unpatentable over Park (Biochemical and Biophysical Research Communications, 2017, 491, 173-177, cited in the previous Office action) in view of: i) Bieberich (J. Biological Chemistry, 2000, 275(1), 177-181, cited in the previous Office action); ii) EPO968998A1 (published 01/05/2000, both original and Machine Translation cited in the previous Office action); iii) EPO875232A1 (published 11/04/1998, cited in the previous Office action); and iv) Park2003 (J. Investigative Dermatology, 2003, 121, 794-801, cited in the previous Office action), is withdrawn in view of the amendment of claim 1 to require an external skin care composition comprising: i) a serinol-based compound selected from the group consisting of palmitoyl serinol and valproyl serinol; ii) 1 to 10 parts by weight of a sterol-based compound; iii) 5 to 30 parts by weight of a higher fatty acid; and iv) 10 to 50 parts by weight of a higher fatty acid alcohol, based on 1 part by weight of the serinol-based compound.
 Park (Biochemical and Biophysical Research Communications, 2017, 491, 173-177, cited in the previous Office action) in view of: i) Bieberich (J. Biological Chemistry, 2000, 275(1), 177-181, cited in the previous Office action); ii) EPO968998A1 (published 01/05/2000, both original and Machine Translation, cited in the previous Office action); iii) EPO875232A1 (published 11/04/1998, cited in the previous Office action); and iv) Park2003 (J. Investigative Dermatology, 2003, 121, 794-801, cited in the previous Office action), as applied to claims 1 and 7-13 above, and in view of WO2015147137A1 (published 10/01/2015, Machine Translation, cited in the previous Office action), is withdrawn in view of the amendment of claim 1 to require an external skin care composition comprising: i) a serinol-based compound selected from the group consisting of palmitoyl serinol and valproyl serinol; ii) 1 to 10 parts by weight of a sterol-based compound; iii) 5 to 30 parts by weight of a higher fatty acid; and iv) 10 to 50 parts by weight of a higher fatty acid alcohol, based on 1 part by weight of the serinol-based compound.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed invention is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, EPO968998A1 (published 01/05/2000, both original and Machine Translation cited in the previous Office action), discloses a cosmetic, dermatological or pharmaceutical composition comprising 1-palmitoyl-2-palmitoyl-1,3-propanediol (see Machine Translation, Example 1, at ¶ 0052 and Original at abstract, ¶s 0051-0052 for compound structure). Please see Figure 1 below for side by side comparison of the structure of palmitoyl serinol (compound 1) and 1-palmitoyl-2-palmitoyl-1,3-propanediol (compound 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

        Figure 2: palmitoyl serinol (1); and compound of EPO968998A1 (2).
EPO968998A1 fails to disclose or suggest an external skin care composition comprising: i) a serinol-based compound selected from the group consisting of palmitoyl serinol and valproyl serinol; ii) 1 to 10 parts by weight of a sterol-based compound; iii) 5 to 30 parts by weight of a higher fatty acid; and iv) 10 to 50 parts by weight of a higher fatty acid alcohol, based on 1 part by weight of the serinol-based compound.
Conclusions
Claims 1 and 5-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629